Exhibit 10.13

INVESTORS SAVINGS BANK
DEFERRED DIRECTORS FEE PLAN
ORIGINALLY EFFECTIVE MARCH 1, 1998
AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005
AS FURTHER AMENDED AND RESTATED EFFECTIVE AUGUST 21, 2007













--------------------------------------------------------------------------------



INVESTORS SAVINGS BANK
AMENDED AND RESTATED
DEFERRED DIRECTORS FEE PLAN
WHEREAS, Investors Savings Bank (the “Bank”) maintains the Investors Savings
Bank Deferred Directors Fee Plan (“Plan”) for the benefit of its non-employee
directors (“Director(s)”); and
WHEREAS, the Directors serve the Bank as members of the Board of Directors; and
WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), requires that certain types of deferred compensation arrangements
comply with its terms or subject the recipients of such compensation to current
taxes and penalties; and
WHEREAS, the Plan was originally effective March 1, 1998, and was amended and
restated effective January 1, 2005, in a manner intended to comply with Code
Section 409A; and
WHEREAS, final regulations under Code Section 409A that were published on April
10, 2007, and are generally applicable for taxable years beginning on or after
January 1, 2008, provide additional rules and clarification for complying with
Code Section 409A; and
WHEREAS, the Bank and the Directors desire to amend and restate the Plan
effective August 21, 2007, in order to conform with the requirements set forth
in the Final Regulations under Code Section 409A, and for certain other
purposes.
NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Bank and the Directors agree as follows:
ARTICLE I
DEFINITIONS
For the purposes of this Plan, the following terms have the meanings indicated,
unless the context clearly indicates otherwise:
1.1    Bank. “Bank” means Investors Savings Bank or any successor to the
business thereof, and any affiliated or subsidiary corporations designated by
the Board.
1.2    Beneficiary. “Beneficiary” means the person or persons (and their heirs)
designated as Beneficiary in a Director’s Beneficiary Designation (attached as
Exhibit C) to whom the deceased Director’s benefits are payable. If no
Beneficiary is so designated, then the estate of the Director will be deemed the
Beneficiary.
1.3    Board. “Board” means the Board of Directors of the Bank.
1.4    Change in Control. A “Change in Control” of the Bank shall mean (1) a
change in ownership of the Bank under paragraph (i) below, or (2) a change in
effective control of the Bank




--------------------------------------------------------------------------------



under paragraph (ii) below, or (3) a change in the ownership of a substantial
portion of the assets of the Bank under paragraph (iii) below:
(i)    Change in the ownership of the Bank. A change in the ownership of the
Bank shall occur on the date that any one person, or more than one person acting
as a group (as defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)),
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of such corporation.
(ii)    Change in the effective control of the Bank. A change in the effective
control of the Bank shall occur on the date that either (A) any one person, or
more than one person acting as a group (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Bank possessing 30% or more of the total
voting power of the stock of the Bank; or (B) a majority of members of the
Bank’s Board of Directors is replaced during any 12-month period by Directors
whose appointment or election is not endorsed by a majority of the members of
the corporation’s Board of Directors prior to the date of the appointment or
election, provided that this sub-section (B) is inapplicable where a majority
shareholder of the Bank is another corporation.
(iii)    Change in the ownership of a substantial portion of the Bank’s assets.
A change in the ownership of a substantial portion of the Bank’s assets shall
occur on the date that any one person, or more than one person acting as a group
(as defined in Treasury Regulation Section 1.409A-3(i)(5)(vii)(C)), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Bank that have a total
gross fair market value equal to more than 40% of the total gross fair market
value of all of the assets of the Bank immediately prior to such acquisition.
For this purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.
(iv)    For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Treasury Regulation Section
1.409A-3(i)(5), except to the extent that such regulations are superseded by
subsequent guidance. Notwithstanding anything herein to the contrary, the
reorganization of the Company by way of a second step conversion shall not be
considered a “Change in Control.”
1.5    Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the rules and regulations promulgated thereunder.
1.6    Company. “Company” means Investors Bancorp, Inc., the holding company of
the Bank.
1.7    Director. “Director” means a member of the Board who is not also an
employee of the Bank or the Company.




--------------------------------------------------------------------------------



1.6    Disability. “Disability” means any case in which a Director: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Director’s employer, or (iii) is determined to be
totally disabled by the Social Security Administration.
1.7    Final Regulations. “Final Regulations” means the final regulations
promulgated by the Internal Revenue Service under Code Section 409A, and any
other guidance issued thereunder.
1.8    Plan. “Plan” means this Investors Savings Bank Deferred Directors Fee
Plan, as amended and restated effective as of August 21, 2007.
1.9    Separation from Service. “Separation from Service” means, consistent with
Code Section 409A(2)(a)(i), the Director’s death, retirement, or termination of
service from the Board of the Bank following a failure to be reappointed or
reelected to the Board. For these purposes, a Director shall not be deemed to
have a Separation from Service until the Director no longer serves on the Board
of the Bank, the Company, or any member of a controlled group of corporations
with the Bank or Company within the meaning of Treasury Regulation
§1.409A-1(a)(3). A Director will not be deemed to have a Separation from Service
if the Bank anticipates the Director becoming an employee of the Association.
ARTICLE II
PARTICIPATION AND DEFERRAL COMMITMENTS
2.1    Eligibility. Eligibility to participate in the Plan shall be limited to
non-employee members of the Board of Directors of the Bank.
2.2    Participation. Each participating Director of the Bank shall have the
right to elect to defer the receipt of all or any part of the compensation to
which such Director would otherwise be entitled as director’s fees or committee
fees, with such deferred compensation to be payable at the time or times and in
the manner herein stated. Each new Director electing to defer the receipt of
compensation shall execute and deliver to the Bank an “Initial Deferral Election
Form with Distribution Options,” in the form attached hereto as Exhibit A and
incorporated herein by reference. Such election shall be applicable only to
compensation earned for services rendered after the date of such election.
Notwithstanding the foregoing, deferral elections that were in effect on the
effective date of this amendment and restatement of the Plan shall be treated as
continuing in effect until the Director makes a change to his or her election in
the manner indicated below.
2.3    Changes in Participation. An election to defer compensation shall
continue in effect until revoked, provided however, that every election to defer
compensation shall be irrevocable as to compensation earned for services
performed prior to the date of such revocation. Partial or complete revocation
as to unearned compensation shall be made in writing in the form of Notice of
Adjustment of Deferral attached hereto as Exhibit B to be furnished by the Bank
and signed by the Director and shall be effective upon the January 1st of the
year stated therein providing the form




--------------------------------------------------------------------------------



is executed and delivered to the Bank by December 15th of the previous calendar
year. Notwithstanding anything in the Plan to the contrary, a Director who
previously filed a deferral election with the Bank may elect to change his form
of payment to another permissible form of payment (e.g., from a lump sum to
installments, or vice versa) by filing with the Bank a Transition Year Election
Form, attached hereto as Exhibit D, provided that such election is made by the
later of December 31, 2007, or the last day of the transition period under Code
Section 409A.
2.4    Determination of Earnings. Interest on compensation deferred hereunder
shall be credited and compounded monthly at a rate equivalent to one and
one-half percent (1-1/2%) below the Prime Rate as shown in The Wall Street
Journal on the third Wednesday of each month. Should the third Wednesday be a
holiday, the Prime Rate shown on the third Tuesday (less 1-1/2%) shall be the
rate used.
ARTICLE III
PLAN BENEFITS
3.1    Plan Benefit. No compensation so deferred shall be payable to a Director
until the Director’s death or Disability, or other Separation from Service from
office of such Director, whereupon all such deferred compensation, together with
interest thereon as hereinafter provided, shall be payable to such Director or
his/her beneficiary in a single cash lump-sum payment, commencing within thirty
(30) days from the Director’s date of death, termination due to Disability, or
other Separation from Service. Notwithstanding the foregoing, the Director may
designate an optional installment payment method in the Initial Deferral
Election Form with Distribution Options (Exhibit A) or the Transition Year
Election Form (Exhibit D), as applicable, as herein provided in which event the
first such installment shall be paid commencing within thirty (30) days of the
date of the event that triggered the distribution and shall be payable in
approximately equal monthly installments over a period not to exceed ten (10)
years as elected by the Director.
3.2    Grandfathered Deferrals. As permitted under Section 5 of the Plan as
originally amended and restated effective January 1, 2005, with respect to
amounts deferred and interest earned on amounts deferred on or before December
31, 2004, the Board of Directors, in its sole discretion, may pay out the
undisbursed portion of such deferred compensation, together with interest
thereon, in a lump sum at any time, provided, however, that the Board of
Directors shall not have the discretion to pay out amounts deferred on or after
January 1, 2005, or interest on amounts deferred on or after January 1, 2005,
except in accordance with the terms of the Director’s written election entered
into at the time of deferral or in accordance with Section 4.1(b) hereof.
ARTICLE IV
AMENDMENT AND TERMINATION OF THE PLAN
4.1    Amendment and Termination of the Plan.
(a)    Partial Termination. Notwithstanding anything herein contained to the
contrary, the Bank reserves the exclusive right to freeze or to amend the Plan
at any time with respect to compensation to be earned in the future, provided
that no amendment to the Plan shall be effective to decrease or restrict the
amount accrued to the date of such amendment.




--------------------------------------------------------------------------------



(b)    Complete Termination. Subject to the requirements of Code Section 409A,
in the event of complete termination of the Plan, the Plan shall cease to
operate and the Bank shall pay out to each Director his benefit as if the
Director had terminated service as of the effective date of the complete
termination. Such complete termination of the Plan shall occur only under the
following circumstances and conditions:


(i)
The Board may terminate the Plan within 12 months of a corporate dissolution
taxed under Code Section 331, or with approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Director’s gross income in the latest of (i) the calendar year
in which the Plan terminates; (ii) the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which the payment is administratively practicable.



(ii)
The Board may terminate the Plan by Board action taken within the 30 days
preceding a Change in Control (but not following a Change in Control), provided
that the Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that the Directors and all
participants under substantially similar arrangements are required to receive
all amounts of compensation deferred under the terminated arrangements within 12
months of the date of the termination of the arrangements.



(iii)
The Board may terminate the Plan at any time provided that (i) all arrangements
sponsored by the Bank that would be aggregated with this Plan under Treasury
Regulations Section 1.409A-1(c) if the Director covered by this Plan was also
covered by any of those other arrangements are also terminated; (ii) no payments
other than payments that would be payable under the terms of the arrangement if
the termination had not occurred are made within 12 months of the termination of
the arrangement; (iii) all payments are made within 24 months of the termination
of the arrangements; and (iv) the Bank does not adopt a new arrangement that
would be aggregated with any terminated arrangement under Treasury Regulations
Section 1.409A-1(c) if the Director participated in both arrangements, at any
time within three years following the date of termination of the arrangement.

ARTICLE V
BENEFICIARY
Each Director may designate one or more Beneficiaries in the Beneficiary
Designation Form attached hereto as Exhibit C to receive all sums due to such
Director upon his/her death. Such Beneficiary designation may be revoked or
amended by such Director, from time to time, by delivering to the Bank a new
Beneficiary Designation Form. In the absence of any properly completed
Beneficiary Designation Form or in the event that no designated Beneficiary
shall be living at the time of the death of the Director, all deferred
compensation and interest accrued to the




--------------------------------------------------------------------------------



date of death of the Director shall be payable to the Director’s surviving
spouse, or if none, to the estate of such deceased Director.
ARTICLE VI
MISCELLANEOUS
6.1    In the event that any person to whom compensation is distributable under
the terms of this Plan shall be unable to properly manage his or her own affairs
by reason of physical or mental disability, in the judgment of the management of
the Bank, payment of all sums due may be made to a duly appointed personal
representative, conservator or guardian, or to any person, firm or corporation
furnishing or providing support and maintenance to such distributee. The Bank
and its officers and Directors shall be fully and completely exonerated from all
liability to any distributee upon make payment in accordance with the terms of
this paragraph.
6.2    No compensation accrued or payable by virtue of the terms of this Plan
shall be assignable or transferable by any Director or any beneficiary, neither
of whom shall have any right to anticipate, hypothecate, assign or transfer any
rights hereunder except to a trust established by the Director for the benefit
of the Director or his/her beneficiary.
6.3    The terms of the Plan hereof cannot be amended, modified or supplemented,
except to comply with applicable laws of the State and Federal governments and
the rules and regulations of any agency or instrumentality thereof having
supervisory or regulatory jurisdiction over the Bank. This Plan has been amended
following the enactment of Code Section 409A and is intended to be construed
consistent with the requirements of that Section, the Final Regulations and
other guidance issued thereunder. If any provision of the Plan shall be
determined to be inconsistent therewith for any reason, then the Plan shall be
construed, to the maximum extent possible, to give effect to such provision in a
manner consistent with Code Section 409A, and if such construction is not
possible, as if such provision had never been included. In the event that any of
the provisions of the Plan or portion thereof are held to be inoperative or
invalid by any court of competent jurisdiction, then (1) insofar as is
reasonable, effect will be given to the intent manifested in the provisions held
to be inoperative, and (2) the invalidity and enforceability of the remaining
provisions will not be affected thereby. In the event that future guidance
requires additional amendments to the Plan, such amendments shall be made and
applied retroactively, if necessary. The terms hereof shall be binding upon and
inure to the benefit of the successors and assigns of the Bank and upon each
Director so electing to defer compensation pursuant hereto and his/her
beneficiary.
6.4    Title to and beneficial ownership of any assets, which the Bank may
earmark to pay the deferred compensation hereunder, shall at all times remain in
the Bank. The Director and his/her designated beneficiary shall not have any
property interest whatsoever in any specific assets of the Bank.
6.5    The singular number used herein will include the plural number unless the
context of the Plan requires otherwise.
6.6    This Plan shall permit the acceleration of the time or schedule of a
payment to pay any taxes that may become due at any time that the arrangement
fails to meet the requirements of Code Section 409A and the Final Regulations
and other guidance promulgated thereunder. Such




--------------------------------------------------------------------------------



payments shall not exceed the amount required to be included in income as the
result of the failure to comply with the requirements of Code Section 409A.
6.7    Except as specifically permitted herein or in other sections of this
Plan, no acceleration of the time or schedule of any payment may be made
hereunder. Notwithstanding the foregoing, payments may be accelerated hereunder
by the Bank, in accordance with the provisions of Final Regulations Section
1.409A-3(j)(4) and any subsequent guidance issued by the United States Treasury
Department. Accordingly, payments may be accelerated, in accordance with
requirements and conditions of the Final Regulations (or subsequent guidance) in
the following circumstances: (i) as a result of certain domestic relations
orders; (ii) in compliance with ethics agreements with the Federal government;
(iii) in compliance with ethics laws or conflicts of interest laws; (iv) in
limited cash-outs (but not in excess of the limit under Code Section
402(g)(1)(B)); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction of a debt of the Director to the Bank; (vii) in satisfaction of
certain bona fide disputes between the Director and the Bank; or (viii) for any
other purpose set forth in the Final Regulations and subsequent guidance.






--------------------------------------------------------------------------------



EXHIBIT A
INVESTORS SAVINGS BANK
AMENDED AND RESTATED
DEFERRED DIRECTORS FEE PLAN
INITIAL DEFERRAL ELECTION FORM WITH DISTRIBUTION OPTIONS


Instructions: Use this form to elect to defer receipt of the director or
committee fees that are ordinarily payable to you during the year as such fees
are earned, and to designate how you wish to receive your benefits from the
Investors Savings Bank Amended and Restated Deferred Directors Fee Plan (the
“Plan”).


Individuals who first participate in the Plan during a Plan year must complete
this form within 30 days after the date that he or she became eligible to
participate in the Plan.


ELECTION TO DEFER
Pursuant to the provisions of the Plan, I understand that I may make an
irrevocable election to defer the receipt of board fees due to me during
calendar year 200__. Accordingly, I hereby make an irrevocable election to defer
_____ % of my board fees and/or _____% of my committee fees due to me during
calendar year 200__. I understand that once elected, I may not change my
election to defer such board fees and/or any retainer due to me during calendar
year 200__. Such deferrals shall renew annually unless changed by me at least
fifteen (15) days prior to January 1 of any year under the Plan, such changes to
be effective beginning that January 1. I understand and agree that my deferral
election applies only to compensation attributable to services I have not yet
performed.
Name of Director (Print Name):                                
Date of Commencement of Deferral of Compensation:                    
I understand that my election to defer receipt of director fees shall continue
for subsequent years in accordance with this Initial Deferral Election Form with
Distribution Options until such time as I submit a “Notice of Adjustment of
Deferral” (Exhibit B hereto) to the administrator at least fifteen (15) days
prior to January 1 of any year under the Plan. Such adjustment will only take
effect January 1 of the calendar year following the year in which it is
executed. A Notice of Adjustment of Deferral can be used to adjust the amount of
board fees and/or committee fees to be deferred or to discontinue deferrals
altogether.
DISTRIBUTION ELECTION OPTIONS


In accordance with the Plan, I understand and agree that all Plan benefits shall
be paid in the form I selected below, and that such election, once made by me,
shall be irrevocable with respect to such Plan year.






--------------------------------------------------------------------------------



Separation from Service Election


In the event that I am entitled to benefits under the Plan upon my Separation
from Service (other than due to Disability), I hereby elect that my benefits
will be paid in the following manner (please select only one optional form of
benefit):
Approximately equal monthly installments for a period of ___________ years (not
to exceed 10 years).
Lump Sum Distribution.
Disability Election


In the event that I am entitled to benefits under the Plan upon my termination
of employment due to Disability, I hereby elect that my benefits will be paid in
the following manner (please select only one optional form of benefit):
Approximately equal monthly installments for a period of ___________ years (not
to exceed 10 years).
Lump Sum Distribution.
Death Election


In the event of my death prior to my termination of employment due to Disability
or other Separation from Service, I hereby elect that my benefits will be paid
to my beneficiary(ies) in the following manner (please select only one optional
form of benefit):
Approximately equal monthly installments for a period of ___________ years (not
to exceed 10 years).
Lump Sum Distribution.
The undersigned Director of Investors Savings Bank does hereby elect to defer
compensation earned by the undersigned after the date hereof to the extent above
indicated, pursuant to the Deferred Directors Fee Plan as amended and restated
effective _______________ 2007. The undersigned acknowledges that this election
is irrevocable with respect to compensation earned and deferred prior to the
date of any such revocation, but it is revocable with respect to compensation to
be earned in any succeeding calendar year, in accordance with Section 2.3 of the
Plan.




--------------------------------------------------------------------------------



Dated this ___________ day of ________________, 200_.


ATTEST:
                                                

Corporate Secretary                    Director
                                                

                            Chairman/President




--------------------------------------------------------------------------------



EXHIBIT B


INVESTORS SAVINGS BANK
AMENDED AND RESTATED
DEFERRED DIRECTORS FEE PLAN
NOTICE OF ADJUSTMENT OF DEFERRAL
The undersigned Director of Investors Savings Bank does hereby elect to adjust
the deferral of compensation under the Investors Savings Bank Amended and
Restated Deferred Directors Fee Plan as amended and restated as of
________________ 2007. The undersigned acknowledges that this election is only
revocable with respect to compensation earned after the date of this notice of
revocation.
Adjust deferral as of:                January 1st, 20__


Previous Deferral Amount             ____________ per month
New Deferral Amount             ____________ per month
(to discontinue deferral, enter $0)


Dated this ___________ day of ________________, 200_.


ATTEST:
                                                

Corporate Secretary                    Director
                                                

                            Chairman/President










--------------------------------------------------------------------------------



EXHIBIT C


INVESTORS SAVINGS BANK
AMENDED AND RESTATED
DEFERRED DIRECTORS FEE PLAN
BENEFICIARY DESIGNATION






The Director, under the terms of the Investors Savings Bank Deferred Directors
Fee Plan, as amended and restated effective ________________ 2007, hereby
designates the following Beneficiary to receive any payments or death benefits
under such Plan, following his death:


Beneficiary Designation
Beneficiary Designation in the event Director is deceased: Name and Relationship
(If more than one, indicate shares for each; otherwise, paid equally.)
                                                
                                                
Contingent or Secondary Beneficiary Designation: Name and Relationship
(Applicable if all the designated beneficiaries above are not living at the time
of death of the Director. If more than one, indicate shares for each; otherwise,
paid equally.)
                                                
                                                




This Beneficiary Designation hereby revokes any prior Beneficiary Designation
which may have been in effect and this Beneficiary Designation is revocable.


                                            
Date                        Director




--------------------------------------------------------------------------------



EXHIBIT D
INVESTORS SAVINGS BANK
AMENDED AND RESTATED
DEFERRED DIRECTORS FEE PLAN


TRANSITION YEAR ELECTION FORM


Instructions: If you are a participant in the Investors Savings Bank Amended and
Restated Deferred Directors Fee Plan (the “Plan”), and you previously filed a
distribution election form with Investors Savings Bank (the “Bank”) in which you
elected the form of benefit (e.g., lump sum, monthly installments) you will
receive under the Plan, you have a limited period of time to use this Transition
Year Election Form to elect to change your previous distribution options. For
example, if you previously elected to receive your Plan benefits in monthly
installments upon your Separation from Service with the Bank, you may use this
Transition Year Election Form to change your form of benefit to a lump sum
distribution.


Due to IRS rules, individuals who participate in the Plan during 2007 must
complete this form no later than December 31, 2007 or, if later, the last day of
the transition period under Code Section 409A. You may not use this form to
change your distribution elections with respect to payments that are scheduled
to be made to you in 2007, or otherwise to cause payments to be made to you in
2007.


Print Name:                        


I am a participant in the Investors Savings Bank Amended and Restated Deferred
Directors Fee Plan, which was originally effective March 1, 1998, and was
restated effective ______________ 2007. The Plan provides that benefits will be
paid upon my Separation from Service (as defined in the Plan), death or
termination of employment due to Disability (as defined in the Plan). Internal
Revenue Code Section 409A provides that I must affirmatively elect the form of
payment of my nonqualified deferred compensation benefits provided under the
Plan. I previously filed an election with the Bank to receive my benefits in one
form of payment, and I now wish to change my distribution options by completing
this Transition Year Election Form. I understand that I may not make an election
to cause payments to be made in 2007, or to change the form of payment of
benefits that are scheduled to begin in 2007.


Note:    If you do not wish to change your form of payment under a previously
filed Initial Deferral Election Form with Distribution Options (or other similar
election form), then you do not need to complete this Transition Year Election
Form.


Separation from Service Election


Accordingly, in the event that I am entitled to benefits under the Plan upon my
Separation from Service (other than due to Disability), I hereby elect that my
benefits will be paid in the following manner (please select only one optional
form of benefit):
Approximately equal monthly installments for a period of ___________ years (not
to exceed 10 years).
Lump Sum Distribution.




--------------------------------------------------------------------------------



Disability Election


In the event that I am entitled to benefits under the Plan upon my termination
of employment due to Disability, I hereby elect that my benefits will be paid in
the following manner (please select only one optional form of benefit):
Approximately equal monthly installments for a period of ___________ years (not
to exceed 10 years).
Lump Sum Distribution.
Death Election


In the event of my death prior to my termination of employment due to Disability
or other Separation from Service, I hereby elect that my benefits will be paid
to my beneficiary(ies) in the following manner (please select only one optional
form of benefit):
Approximately equal monthly installments for a period of ___________ years (not
to exceed 10 years).
Lump Sum Distribution.


I understand that none of the benefits paid from the Plan are eligible for
tax-free rollover and I will be required to pay income tax on the amounts when
they are paid to me.






Date:        Director’s Signature:     
















--------------------------------------------------------------------------------



INVESTORS SAVINGS BANK
AMENDED AND RESTATED
DEFERRED DIRECTORS FEE PLAN
Adopted August 21, 2007
_______________________


Amendment Number One
_______________________


The Investors Savings Bank Amended and Restated Deferred Directors Fee Plan,
adopted August 21, 2007 (the “Plan”) is hereby amended in accordance with the
following:


Effective September 19, 2011, the name “Investors Savings Bank” shall be
replaced by “Investors Bank” wherever it appears in the Plan.


IN WITNESS WHEREOF, this Amendment Number One has been executed by a duly
authorized officer of Investors Bank, on the date set forth below.


INVESTORS BANK






8/23/2011                    By: /s/ Domenick Cama
Date


